Action by appellee's decedent against appellant to recover damages alleged to have resulted from a breach of an oral contract wherein appellant agreed to stucco decedent's house for a consideration agreed upon. The complaint alleges the breach of two contractual obligations, the first pertaining to the character of the lath to be used and the manner of nailing the same to the building. This breach of the contract was abandoned. The other pertained to the quality of the stucco used and the workmanship in putting it on the building, the breach of which obligation, as alleged, resulted in the damages sued for. The only error assigned is the action of the court in overruling appellant's motion for a new trial, the reason for which relied upon being the insufficiency of the evidence to sustain the finding of the court. There was ample evidence which sustained this alleged breach of the contract and this was sufficient to sustain the finding of the court without proof of the first mentioned breach. Nothing can be gained by discussing the evidence.
Judgment affirmed.